UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7186


ZACK ZEMBLIEST SMITH, III,

                Petitioner - Appellant,

          v.

JOHN OWEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:09-cv-02310-JFA)


Submitted:   January 31, 2012              Decided:   February 3, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zack Zembliest Smith, III, Appellant Pro Se.   Marshall Prince,
II, Assistant United States Attorney, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Zack Zembliest Smith, III, a federal prisoner, appeals

the district court’s order accepting the recommendation of the

magistrate judge and granting Respondent’s motion to dismiss in

part and transferring Smith’s 28 U.S.C.A. § 2241 (West 2006 &

Supp.    2011)   petition    to   the     Western      District    of   Louisiana.

Smith seeks to appeal the district court’s order.                       We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he

timely   filing   of   a    notice   of       appeal   in   a   civil   case    is   a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on February 24, 2011.        The notice of appeal was filed on August

31, 2011. *      Because Smith failed to file a timely notice of


     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
(Continued)
                                          2
appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                          DISMISSED




the court.   Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                 3